DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vingerhoets et al. (US 2017/0082573 A1).
 	Vingerhoets et al. disclose a method for the early detection of carbonization during a drying process (Fig. 5, paragraph [0020]) of an organic material (TABLE 1, milk powder), comprising: (1) hot-air drying the organic material in a dryer 26 (paragraphs [0020], [0021]), wherein the hot-air drying produces an exhaust comprising one or more of water (H2O), carbon monoxide (CO), and carbon dioxide (CO2) (paragraphs [0005], [0022]); and at least one of: (2) detecting a change in temperature per unit time of the exhaust; or (3) detecting a concentration of carbon monoxide in the exhaust; or (4) detecting a concentration of carbon dioxide in the exhaust (paragraphs [0005], [0022]), determining that carbonization has occurred when the change in temperature per unit time of the exhaust is  0.5 °C/min or more, or when the concentration of carbon monoxide exceeds 2 ppm, or when a change in the concentration of carbon dioxide is 10% or more (Fig. 5 and paragraph [0045] disclose determine whether the mount of CO being produced in the processing equipment 20 exceeds a threshold value indicative of smoldering, e.g. carbonization,  TABLE 1 and paragraph [0034] disclose CO threshold of 2 ppm).  Wherein the organic material comprises a polymer particles having a diameter of 500 µm or less (milk powder contains caseins and whey proteins which are polymers, it is known that the diameter of proteins of the milk powder particles is less than 500 µm).  Wherein the dryer is a fluidized bed dryer (paragraph [0020]). Vingerhoets et al. further disclose activating a warning signal after determining that carbonization has occurred (paragraph [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vingerhoets et al. (US 2017/0082573 A1) in view of Nakamra et al.  (US 4,547,549).
 	The method for the early detection of carbonization  of Vingerhoets et al. as above includes all that is recited in claims 2-3 except for wherein the polymer particles is at least one of acrylonitrile-butadiene-styrene (ABS), methyl methacrylate-butadiene-styrene (MBS), polyvinyl chloride (PVC) and high density polyethylene (HDPE) and having a diameter of 500 µm or less).  Nakamra et al.  teach a concept of drying polymer particles of PVC which has an average particle diameter of usually not more than 200 micrometers (col. 1, lines 39-54). As Vingerhoets et al. further disclose that the method may be used not only for foods (e.g., milk powders), but also coals, chemicals, or pharmaceuticals (paragraph [0020]), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Vingerhoets et al. to use the method to dry the polymer particles of PVC having a diameter of 500 µm or less as taught by Nakamra et al. in order to pursue an intended use. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vingerhoets et al. (US 2017/0082573 A1) in view of Gartner et al. (US 2015/0105527 A1).
 	The method for the early detection of carbonization of Vingerhoets et al.  as above includes all that is recited in claim 5 except for wherein the method comprises at least two of: (2) the detecting the change in temperature per unit time of the exhaust; or (3) the detecting the concentration of carbon monoxide in the exhaust; or (4) the detecting the concentration of carbon dioxide in the exhaust.  Gartner et al. teach a method of detecting decomposition (e.g. carbonization) comprising measuring the concentration of carbon monoxide and carbon dioxide in the gas stream leaving the fluidization chamber (e.g. exhaust)(paragraphs [0112], [0115]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Vingerhoets et al. to include  at least two of: (2) the detecting the change in temperature per unit time of the exhaust; or (3) the detecting the concentration of carbon monoxide in the exhaust; or (4) the detecting the concentration of carbon dioxide in the exhaust as taught by Gartner et al. in order to detect undesired decomposition (e.g. carbonization) immediately to improve safety. 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borst (US 4,159,306) discloses carbonization e.g. smoldering (col. 1, line 20). Hideto et al. (JP 2006232944A) disclose relationship between carbonization temperature and time (Figs. 4, 11). Mitsuho et al. (KR 20070038100 A) discloses that spray-dried milk powder size is about 5 to 150 micrometers (Description, 3.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY